Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no.  filed on 03/22/2021. 
Claims 1 – 17 pending and ready for examination.


Priority
This application a continuation application of U.S. application no. 16/065,345 filed on 06/20/2018, which is a National Stage application under 35 U.S.C. § 371 of International Application No. PCT/KR2018/005073, filed on 05/02/2018, which claims priority of U.S. Provisional Application No. 62/504,551, filed on 05/11/2017, and U.S. Provisional Application No. 62/492,938, filed on 05/01/2017.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/22/2021 and 06/07/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 4 and 10 – 14 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 – 2, 4 – 7, 10 – 12 and 17 – 18 of Patent no. US 10,979,186 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed towards a method of transmitting sounding reference signal (SRS) by a user equipment (UE) in a wireless communication system. With respect to the independent claims of the instant application 17/208,693 and the patent 10,979,186 B2, please see the direct claim comparison in the Table 1 below.

Table 1: Claim comparison between instant application and patent    
Instant application no. 17/208,693
Patent no. US 10,979,186 B2 
A method of transmitting a Sounding Reference Signal (SRS) by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving configuration information for one or more SRS resource sets, via radio resource control (RRC) signaling, 
wherein the configuration information includes first spatial relation information, and 
wherein a type of the SRS is configured as an aperiodic SRS; 
receiving downlink control information (DCI) for triggering the aperiodic SRS; and 

transmitting the aperiodic SRS by applying a spatial relation assumption based on the first spatial relation information; 

wherein the method further comprising: 
receiving second spatial relation information for the aperiodic SRS via medium access control (MAC) control element (CE) signaling, 
wherein the spatial relation assumption is updated based on the second spatial relation information.
A method of transmitting a Sounding Reference Signal (SRS) by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving, from a base station, a configuration information for at least one SRS resource set for transmitting a SRS, wherein the configuration information includes a first spatial relation information; 



receiving, from the base station, control information, wherein the control information includes a second spatial relation information; and 
transmitting, to the base station, the SRS by applying a spatial relation assumption based on a reference signal, 
wherein the SRS is transmitted aperiodically or semi-persistently, 






wherein the first spatial relation information is updated to the second spatial relation information based on the control information, and 
wherein the reference signal for the spatial relation assumption is determined based on the second spatial relation information among the first spatial relation information and the second spatial relation information.


As can be seen from the direct claim comparison of Table 1, claim 1 of instant application is a boarder version of claim 1 of the patent. The dissimilar part of the claims are underlined. The “RRC signaling’ limitation in the instant application is recited in patented claim 2 and “second spatial relation information … via medium access control (MAC) control element (CE) signaling” limitation in the instant application is recited in patented claim 4. Therefore, all limitations of the instant claim 1 are obvious variant of the patented claims 1+2+4. Similar comparison can be shown for instant claim 12 vs. patented claims 10+11+17.
Table 2 shows claims listing of the instant application that are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims of the patent .

Table 2: claims between instant application and patent  
Instant application no. 17/208,693
Patent no. US 10,979,186 B2 
1
1+2+4
2
2
3
7
4
1+2
10
5
11
6
12
10+11+17
13
12+18
14
18


Accordingly, claims 1 – 4 and 10 – 14 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 – 2, 4 – 7, 10 – 12 and 17 – 18  of Patent no. US 10,979,186 B2.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	

Claims 1 – 9 and 12 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (Nogami hereinafter referred to Nogami) (US 2018/0279297 A1) (relies on filing date of provisional application no. 62/475,658 that properly supports all citations) in view of Onggosanusi (US 2018/0287757 A1) (relies on filing date of provisional application no. 62/477,758 that properly supports all citations) (both are cited in IDS) and further in view of CAO et al. (CAO hereinafter referred to CAO) (US 2018/0309553 A1).

Regarding claim 1, Nogami teaches a method (Title, User equipments, base stations and methods) of transmitting a Sounding Reference Signal (SRS) by a user equipment (UE) in a wireless communication system (Fig.6 and [0200], UE 602 performs multiple Sounding Reference Signals (SRS) transmissions), the method comprising: 
receiving configuration information for one or more SRS resource sets, via radio resource control (RRC) signaling ([0326], A field for information related to SRS resources in a slot is used to determine existence of SRS and/or SRS resources in that slot; The SRS resource configurations is informed via a UE-dedicated RRC message; [0326], The configurations include a basic SRS pattern in the time/frequency domain within the slot, …, information related to SRS (e.g., quasi-co-location assumption, beam index(ices). Here, all information included in SRS configuration is considered as SRS resource sets. Therefore, configuration information for one or more SRS resource sets is received via RRC signaling),
wherein the configuration information includes first spatial relation information ([0326], The configurations include information related to SRS (e.g., SRS power setting, … , quasi-co-location assumption, beam index(ices); [0202], the beam indices indicate quasi-co-location (and/or quasi-co-beam/direction) assumptions of antenna ports which are used for the corresponding uplink channel(s) and/or signal(s). Here, quasi-co-location assumption in the configuration information is a first spatial relation information), and 
wherein a type of the SRS is configured as an aperiodic SRS (Fig.37 and [0343], aperiodic SRS transmission timeline);
receiving downlink control information (DCI) for triggering the aperiodic SRS (Fig.37 and [0343], A PDCCH transmitted by the gNB 3760 in slot n carries DCI format which schedules an aperiodic SRS. Therefore, DCI triggers aperiodic SRS); and 
transmitting the aperiodic SRS (Fig.37 and[0343], The UE 3702 detecting the PDCCH in slot n transmits the scheduled aperiodic SRS in slot n+k5) by applying a spatial assumption based on the first spatial relation information (Fig.6 and [0192], UE 602 selects a beam and/or an UL antenna port used for uplink transmission based on a value of 3 bits information field included in the DCI format Z. Fig.6 and [0200], UE 602 performs multiple SRS transmissions. As mentioned above, the quasi-co-location assumption of the antenna ports is considered as the first spatial relation information; therefore, the transmission of the aperiodic SRS is based on the first spatial relation information);
wherein the method further comprising:
receiving via medium access control (MAC) control element (CE) signaling ([0079], downlink PSCH and the uplink PSCH are used to transmit RRC message (RRC signal) and/or MAC Control Element (MAC CE)).
Nogami does not specifically teach
receiving second spatial relation information for the aperiodic SRS via medium access control (MAC) control element (CE) signaling. 
However, Onggosanusi teaches a method (Title, METHOD AND APPARATUS FOR CHANNEL STATE INFORMATION (CSI) ACQUISITION WITH DL AND UL REFERENCE SIGNALS), the method comprising:
receiving configuration information for one or more SRS resource set (Fig.10, step 1001. [0170], UE receives configuration information for sounding reference signal (SRS); The SRS corresponds to a higher-layer configured SRS resource and the number of configured SRS resources is more than one);
receiving downlink control information for triggering the aperiodic SRS (Fig.10, step 1002. [0170], UE receives and decodes downlink control information (DCI) which includes a DCI field for requesting aperiodic SRS transmission);
wherein the method further comprising: 
receiving second spatial relation information for the aperiodic SRS ([0119] and [0135], some type of QCL/correspondence between SRS and a configured CSI-RS can be used; correspondence between K′≥1 SRS resources and K>1 CSI-RS resources can also be configured. This configured correspondence can be used, for instance, for aperiodic CSI-RS and aperiodic SRS. Here, QCL/correspondence between the SRS and a configured CSI-RS is considered as second spatial relation information for the aperiodic SRS) via medium access control (MAC) control element (CE) signaling ([0128], When both AP-CSI-RS and AP-SRS are configured with multiple resources, AP-SRS can share the same activation as AP-CSI-RS. Sharing the same activation refers to the use of one resource activation message to perform both N-subset selection of K resources for AP-CSI-RS and N′-subset selection of K′ resources for AP-SRS. This message is signaled to the UE via MAC CE).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Nogami as mentioned above and further incorporate the teaching of Onggosanusi. The motivation for doing so would have been to provide methods and apparatuses for channel state information (CSI) acquisition with downlink (DL) and uplink (UL) reference signals (RSs) which enable improvement in joint utilization between CSI-RS and SRS for DL/UL CSI acquisition (Onggosanusi, Abstract and [0107]).
The combination of Nogami and Onggosanusi does not specifically teach
wherein the spatial relation assumption is updated based on the second spatial relation information. 
However, CAO teaches (Title, SYSTEM AND METHOD FOR MA SIGNATURE ASSIGNMENT BASED ON UE GROUP SEPARATION)
wherein the spatial relation assumption is updated based on the second spatial relation information (Fig.2 and [0083], When the GPS coordinates fall within another spatial group different from the spatial group to which the UE 102a currently belongs, then the UE group selector 272 updates the group index 268 to correspond to the new spatial group. Here, the current spatial group is considered as spatial relation assumption, which is updated and the another spatial group is the second spatial relation; therefore, the spatial relation assumption is updated based on the second spatial relation). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Nogami and Onggosanusi as mentioned above and further incorporate the teaching of CAO. The motivation for doing so would have been to provide a wireless communication system, user equipments (UEs) that are partitioned into different groups, based on spatial separation, in which spatial domain is used to help mitigate interference among reference signals and re-use reference signals to increase the effective reference signal sequence size and possibly improve reliability (CAO, Abstract and [0089]).

Regarding claim 12, Nogami teaches a user equipment (UE) (Title, User equipments, base stations and methods) configured to transmit a Sounding Reference Signal (SRS) in a wireless communication system (Fig.6 and [0200], UE 602 performs multiple Sounding Reference Signals (SRS) transmissions), the UE comprising: 
at least one transceiver (Fig.10 and [0237], one or more transceivers 1018) ; 
at least one processor (Fig.10 and [0236], processor 1003); and 
at least one computer memory (Fig.10 and [0236], Memory 1005) connected to the at least one processor and storing instructions (Fig.10 and [0236], instructions 1007a) that, based on being executed by the at least one processor, perform operations (Fig.10 and [01236], Instructions 1007b and/or data 1009b loaded into the processor 1003 also include instructions 1007a and/or data 1009a from memory 1005 that were loaded for execution or processing by the processor 1003 to implement the methods described) comprising:
receiving configuration information for one or more SRS resource sets, via radio resource control (RRC) signaling ([0326], A field for information related to SRS resources in a slot is used to determine existence of SRS and/or SRS resources in that slot; The SRS resource configurations is informed via a UE-dedicated RRC message; [0326], The configurations include a basic SRS pattern in the time/frequency domain within the slot, …, information related to SRS (e.g., quasi-co-location assumption, beam index(ices). Here, all information included in SRS configuration is considered as SRS resource sets. Therefore, configuration information for one or more SRS resource sets is received via RRC signaling),
wherein the configuration information includes first spatial relation information ([0326], The configurations include information related to SRS (e.g., SRS power setting, … , quasi-co-location assumption, beam index(ices); [0202], the beam indices indicate quasi-co-location (and/or quasi-co-beam/direction) assumptions of antenna ports which are used for the corresponding uplink channel(s) and/or signal(s). Here, quasi-co-location assumption in the configuration information is a first spatial relation information), and 
wherein a type of the SRS is configured as an aperiodic SRS (Fig.37 and [0343], aperiodic SRS transmission timeline);
receiving downlink control information (DCI) for triggering the aperiodic SRS (Fig.37 and [0343], A PDCCH transmitted by the gNB 3760 in slot n carries DCI format which schedules an aperiodic SRS. Therefore, DCI triggers aperiodic SRS); and 
transmitting the aperiodic SRS (Fig.37 and[0343], The UE 3702 detecting the PDCCH in slot n transmits the scheduled aperiodic SRS in slot n+k5) by applying a spatial assumption based on the first spatial relation information (Fig.6 and [0192], UE 602 selects a beam and/or an UL antenna port used for uplink transmission based on a value of 3 bits information field included in the DCI format Z. Fig.6 and [0200], UE 602 performs multiple SRS transmissions. As mentioned above, the quasi-co-location assumption of the antenna ports is considered as the first spatial relation information; therefore, the transmission of the aperiodic SRS is based on the first spatial relation information);
wherein the method further comprising:
receiving via medium access control (MAC) control element (CE) signaling ([0079], downlink PSCH and the uplink PSCH are used to transmit RRC message (RRC signal) and/or MAC Control Element (MAC CE)).
Nogami does not specifically teach
receiving second spatial relation information for the aperiodic SRS via medium access control (MAC) control element (CE) signaling. 
However, Onggosanusi teaches a method (Title, METHOD AND APPARATUS FOR CHANNEL STATE INFORMATION (CSI) ACQUISITION WITH DL AND UL REFERENCE SIGNALS), the method comprising:
receiving configuration information for one or more SRS resource set (Fig.10, step 1001. [0170], UE receives configuration information for sounding reference signal (SRS); The SRS corresponds to a higher-layer configured SRS resource and the number of configured SRS resources is more than one);
receiving downlink control information for triggering the aperiodic SRS (Fig.10, step 1002. [0170], UE receives and decodes downlink control information (DCI) which includes a DCI field for requesting aperiodic SRS transmission);
wherein the method further comprising: 
receiving second spatial relation information for the aperiodic SRS ([0119] and [0135], some type of QCL/correspondence between SRS and a configured CSI-RS can be used; correspondence between K′≥1 SRS resources and K>1 CSI-RS resources can also be configured. This configured correspondence can be used, for instance, for aperiodic CSI-RS and aperiodic SRS. Here, QCL/correspondence between the SRS and a configured CSI-RS is considered as second spatial relation information for the aperiodic SRS) via medium access control (MAC) control element (CE) signaling ([0128], When both AP-CSI-RS and AP-SRS are configured with multiple resources, AP-SRS can share the same activation as AP-CSI-RS. Sharing the same activation refers to the use of one resource activation message to perform both N-subset selection of K resources for AP-CSI-RS and N′-subset selection of K′ resources for AP-SRS. This message is signaled to the UE via MAC CE).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Nogami as mentioned above and further incorporate the teaching of Onggosanusi. The motivation for doing so would have been to provide methods and apparatuses for channel state information (CSI) acquisition with downlink (DL) and uplink (UL) reference signals (RSs) which enable improvement in joint utilization between CSI-RS and SRS for DL/UL CSI acquisition (Onggosanusi, Abstract and [0107]).
The combination of Nogami and Onggosanusi does not specifically teach
wherein the spatial relation assumption is updated based on the second spatial relation information. 
However, CAO teaches (Title, SYSTEM AND METHOD FOR MA SIGNATURE ASSIGNMENT BASED ON UE GROUP SEPARATION)
wherein the spatial relation assumption is updated based on the second spatial relation information (Fig.2 and [0083], When the GPS coordinates fall within another spatial group different from the spatial group to which the UE 102a currently belongs, then the UE group selector 272 updates the group index 268 to correspond to the new spatial group. Here, the current spatial group is considered as spatial relation assumption, which is updated and the another spatial group is the second spatial relation; therefore, the spatial relation assumption is updated based on the second spatial relation). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Nogami and Onggosanusi as mentioned above and further incorporate the teaching of CAO. The motivation for doing so would have been to provide a wireless communication system, user equipments (UEs) that are partitioned into different groups, based on spatial separation, in which spatial domain is used to help mitigate interference among reference signals and re-use reference signals to increase the effective reference signal sequence size and possibly improve reliability (CAO, Abstract and [0089]).

Regarding claim 15, Nogami teaches a method (Title, User equipments, base stations and methods) of receiving a Sounding Reference Signal (SRS) by a base station in a wireless communication system ([0048], base station apparatus (gNB); Fig.1 and [0067], The one or more UEs 102 communicate with one or more gNBs 160; Fig.6 and [0200], UE 602 performs multiple Sounding Reference Signals (SRS) transmissions. Therefore, base station receives SRS), the method comprising: 
transmitting, to a user equipment (UE), configuration information for one or more SRS resource sets, via radio resource control (RRC) signaling ([0050], base station apparatus (gNB) sends a first dedicated RRC configuration; [0326], A field for information related to SRS resources in a slot is used to determine existence of SRS and/or SRS resources in that slot; The SRS resource configurations is informed via a UE-dedicated RRC message; [0326], The configurations include a basic SRS pattern in the time/frequency domain within the slot, …, information related to SRS (e.g., quasi-co-location assumption, beam index(ices). Here, all information included in SRS configuration is considered as SRS resource sets. Therefore, configuration information for one or more SRS resource sets is transmitted via RRC signaling), 
wherein the configuration information includes first spatial relation information ([0326], The configurations include information related to SRS (e.g., SRS power setting, … , quasi-co-location assumption, beam index(ices); [0202], the beam indices indicate quasi-co-location (and/or quasi-co-beam/direction) assumptions of antenna ports which are used for the corresponding uplink channel(s) and/or signal(s). Here, quasi-co-location assumption in the configuration information is a first spatial relation information), and 
wherein a type of the SRS is configured as an aperiodic SRS (Fig.37 and [0343], aperiodic SRS transmission timeline);
transmitting, to the UE, downlink control information (DCI) for triggering the aperiodic SRS (Fig.37 and [0343], A PDCCH transmitted by the gNB 3760 in slot n carries DCI format which schedules an aperiodic SRS. Therefore, DCI triggers aperiodic SRS); and 
receiving, from the UE, the aperiodic SRS (Fig.37 and[0343], The UE 3702 detecting the PDCCH in slot n transmits the scheduled aperiodic SRS in slot n+k5) by applying a spatial relation assumption based on the first spatial relation information (Fig.6 and [0192], UE 602 selects a beam and/or an UL antenna port used for uplink transmission based on a value of 3 bits information field included in the DCI format Z. Fig.6 and [0200], UE 602 performs multiple SRS transmissions. As mentioned above, the quasi-co-location assumption of the antenna ports is considered as the first spatial relation information; therefore, the transmission of the aperiodic SRS is based on the first spatial relation information);
wherein the method further comprising: 
transmitting, to the UE, via medium access control (MAC) control element (CE) signaling ([0079], downlink PSCH and the uplink PSCH are used to transmit RRC message (RRC signal) and/or MAC Control Element (MAC CE)).
Nogami does not specifically teach
transmitting, to the UE, second spatial relation information for the aperiodic SRS via medium access control (MAC) control element (CE) signaling. 
However, Onggosanusi teaches a method (Title, METHOD AND APPARATUS FOR CHANNEL STATE INFORMATION (CSI) ACQUISITION WITH DL AND UL REFERENCE SIGNALS), the method comprising:
transmitting, configuration information for one or more SRS resource set (Fig.10, step 1001. [0170], UE receives configuration information for sounding reference signal (SRS); The SRS corresponds to a higher-layer configured SRS resource and the number of configured SRS resources is more than one);
transmitting, downlink control information for triggering the aperiodic SRS (Fig.10, step 1002. [0170], UE receives and decodes downlink control information (DCI) which includes a DCI field for requesting aperiodic SRS transmission);
wherein the method further comprising: 
transmitting, to the UE, second spatial relation information for the aperiodic SRS ([0119] and [0135], some type of QCL/correspondence between SRS and a configured CSI-RS can be used; correspondence between K′≥1 SRS resources and K>1 CSI-RS resources can also be configured. This configured correspondence can be used, for instance, for aperiodic CSI-RS and aperiodic SRS. Here, QCL/correspondence between the SRS and a configured CSI-RS is considered as second spatial relation information for the aperiodic SRS) via medium access control (MAC) control element (CE) signaling ([0128], When both AP-CSI-RS and AP-SRS are configured with multiple resources, AP-SRS can share the same activation as AP-CSI-RS. Sharing the same activation refers to the use of one resource activation message to perform both N-subset selection of K resources for AP-CSI-RS and N′-subset selection of K′ resources for AP-SRS. This message is signaled/ transmitted to the UE via MAC CE).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Nogami as mentioned above and further incorporate the teaching of Onggosanusi. The motivation for doing so would have been to provide methods and apparatuses for channel state information (CSI) acquisition with downlink (DL) and uplink (UL) reference signals (RSs) which enable improvement in joint utilization between CSI-RS and SRS for DL/UL CSI acquisition (Onggosanusi, Abstract and [0107]).
The combination of Nogami and Onggosanusi does not specifically teach
wherein the spatial relation assumption is updated based on the second spatial relation information. 
However, CAO teaches (Title, SYSTEM AND METHOD FOR MA SIGNATURE ASSIGNMENT BASED ON UE GROUP SEPARATION)
wherein the spatial relation assumption is updated based on the second spatial relation information (Fig.2 and [0083], When the GPS coordinates fall within another spatial group different from the spatial group to which the UE 102a currently belongs, then the UE group selector 272 updates the group index 268 to correspond to the new spatial group. Here, the current spatial group is considered as spatial relation assumption, which is updated and the another spatial group is the second spatial relation; therefore, the spatial relation assumption is updated based on the second spatial relation). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Nogami and Onggosanusi as mentioned above and further incorporate the teaching of CAO. The motivation for doing so would have been to provide a wireless communication system, user equipments (UEs) that are partitioned into different groups, based on spatial separation, in which spatial domain is used to help mitigate interference among reference signals and re-use reference signals to increase the effective reference signal sequence size and possibly improve reliability (CAO, Abstract and [0089]).

Regarding claims 2, 13 and 16, the combination of Nogami, Onggosanusi and CAO teaches all the features with respect to claims 1, 12 and 15, respectively as outlined above. 
Nogami does not specifically teach
wherein the second spatial relation information comprises information for reference signals related with the spatial relation assumption for the aperiodic SRS, and 
wherein a type of the reference signals comprises at least one of a SRS, a channel state information (CSI)-reference signal (RS) or a synchronization signal (SS) block.
However, Onggosanusi teaches
wherein the second spatial relation information comprises information for reference signals related with the spatial relation assumption for the aperiodic SRS ([0119] and [0135], some type of QCL/correspondence between SRS and a configured CSI-RS; [0128], AP-SRS can share the same activation as AP-CSI-RS. Since CSI-RS is a reference signal related with the spatial relation assumption for the aperiodic SRS; therefore, the second spatial relation information comprises information for reference signals related with the spatial relation assumption for the aperiodic SRS), and 
wherein a type of the reference signals comprises at least one of a SRS, a channel state information (CSI)-reference signal (RS) (as mentioned above the reference signal is CSI-RS) or a synchronization signal (SS) block (Due to alternative language “at least one of” in the claim examiner points one limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Nogami, Onggosanusi and CAO as mentioned in claims 1, 12 and 15 and further incorporate the teaching of Onggosanusi. The motivation for doing so would have been to provide methods and apparatuses for channel state information (CSI) acquisition with downlink (DL) and uplink (UL) reference signals (RSs) which enable improvement in joint utilization between CSI-RS and SRS for DL/UL CSI acquisition (Onggosanusi, Abstract and [0107]).

Regarding claims 3, 14 and 17, the combination of Nogami, Onggosanusi and CAO teaches all the features with respect to claims 2, 13 and 16, respectively as outlined above. 
Nogami does not specifically teach
wherein each of the reference signals corresponds to each of SRS resources included in a specific SRS resource set among one or more SRS resource sets.
However, Onggosanusi teaches
wherein each of the reference signals corresponds to each of SRS resources included in a specific SRS resource set among one or more SRS resource sets ([0128], When both AP-CSI-RS and AP-SRS are configured with multiple resources, AP-SRS can share the same activation as AP-CSI-RS. Sharing the same activation refers to the use of one resource activation message to perform both N-subset selection of K resources for AP-CSI-RS and N′-subset selection of K′ resources for AP-SRS. Here, K resources for AP-CSI-RS corresponds to K′ resources for AP-SRS and multiple resources are one or more SRS resource sets; therefore, N′-subset selection of K′ resources is a specific SRS resource set among one or more SRS resource sets).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Nogami, Onggosanusi and CAO as mentioned in claims 2, 13 and 16 and further incorporate the teaching of Onggosanusi. The motivation for doing so would have been to provide methods and apparatuses for channel state information (CSI) acquisition with downlink (DL) and uplink (UL) reference signals (RSs) which enable improvement in joint utilization between CSI-RS and SRS for DL/UL CSI acquisition (Onggosanusi, Abstract and [0107]).

Regarding claim 4, the combination of Nogami, Onggosanusi and CAO teaches all the features with respect to claim 2 as outlined above. 
Nogami further teaches
wherein the first spatial relation information (as mentioned above regarding [0326], quasi-co-location assumption is a first spatial relation information) includes information indicating a reference signal for the spatial relation assumption ([0272], quasi co-location (QCL) assumptions of RS antenna ports), and a type of a reference signal comprises at least one of the SRS ([0203], each of the beam indices indicates use of an antenna port which has quasi-co-location with the antenna port used for each of the SRS transmissions. Therefore, a type of a reference signal comprises the SRS), the CSI-RS or the SS block (Due to alternative language “at least one of” in the claim examiner points one limitation only).

Regarding claim 5, the combination of Nogami, Onggosanusi and CAO teaches all the features with respect to claim 1 as outlined above. 
Nogami further teaches
wherein the configuration information further includes first information related to a slot offset for an aperiodic SRS transmission ([0326], SRS resource configuration includes a basic SRS pattern in time/frequency domain within the slot, a comb interval, a parameter for SRS sequence generation, frequency offset (e.g., subcarrier offset, comb index(ices)), etc. [0343], A PDCCH transmitted by the gNB 3760 in slot n carries DCI format which schedules an aperiodic SRS. Here, offset  information to SRS transmission is a first information), and 
wherein the slot offset is a duration between the triggering DCI and the aperiodic SRS transmission (Fig.37 and[0343], The UE 3702 detecting the PDCCH in slot n transmits the scheduled aperiodic SRS in slot n+k5; [0348],  The UE 102 uses as a k value, the value which corresponds to the field value set in the associated field in the detected PDCCH; the gNB 160 can use the predefined fixed value so that the gNB 160 and the UE 102 share the same k value; The predefined fixed value  depends on timing offset type. Therefore, the slot offset is a duration between the triggering DCI and the aperiodic SRS transmission).

Regarding claim 6, the combination of Nogami, Onggosanusi and CAO teaches all the features with respect to claim 5 as outlined above. 
Nogami further teaches
wherein the first information is configured for each SRS resource set ([0326], SRS resource configuration includes a basic SRS pattern in time/frequency domain within the slot,…, frequency offset (e.g., subcarrier offset, comb index(ices). As mentioned above, the first information is offset information and the SRS resource configuration includes the first information; therefore, the first information is configured for SRS resources/ each SRS resource set), and 
wherein each SRS resource set includes one or more SRS resources ([0326], A field for information related to SRS resources in the slot is used to determine the existence of SRS and/or SRS resources in that slot).

Regarding claim 7, the combination of Nogami, Onggosanusi and CAO teaches all the features with respect to claim 5 as outlined above. 
Nogami further teaches
wherein the DCI is received in a first slot (Fig.37 and [0343], A PDCCH transmitted by gNB 3760 in slot n carries DCI format. Here, slot n is considered as a first slot. Therefore, DCI is received in a first slot), and 
wherein a specific SRS resource set is triggered based on the DCI ([0343], slot n carries DCI format that schedules an aperiodic SRS. Here, aperiodic SRS (i.e. a specific resource set) transmission is based on DCI;).

Regarding claim 8, the combination of Nogami, Onggosanusi and CAO teaches all the features with respect to claim 7 as outlined above. 
Nogami further teaches
wherein the aperiodic SRS is transmitted in a second slot (Fig.37 and [0343], DCI format that schedules an aperiodic SRS; The UE 3702 detecting the PDCCH in slot n transmits the scheduled aperiodic SRS in slot n+k5. Here, slot n+k5 is a second slot), and 
wherein the second slot is determined based on (i) a slot offset related to the specific SRS resource set and (ii) the first slot (as mentioned above, second slot is n+k5, wherein n is the first slot; therefore, the second slot is determined based on the first slot and value of k. [0348],  The UE 102 uses as a k value, the value which corresponds to the field value set in the associated field in the detected PDCCH; the gNB 160 can use the predefined fixed value so that the gNB 160 and the UE 102 share the same k value; The predefined fixed value depends on timing offset type. Therefore, K value corresponds to slot offset related to the specific SRS resource set).

Regarding claim 9, the combination of Nogami, Onggosanusi and CAO teaches all the features with respect to claim 8 as outlined above. 
Nogami does not specifically teach
wherein the configuration information further includes second information for association between a code point of the DCI and each SRS resource set, and 
wherein the specific SRS resource set is triggered based on a specific code point of the DCI.
However, Onggosanusi teaches
wherein the configuration information further includes second information for association between a code point of the DCI and each SRS resource set ([0148] and [0159], selection of CSI-RS resource for the purpose of AP-CSI-RS is implicitly tied with the AP-SRS triggering state or DCI field code point (such as the selection of SRS resource for the purpose of AP-SRS in this mechanism). Here, an association between a code point of the DCI and aperiodic SRS/ SRS resource set is considered as a second information), and 
wherein the specific SRS resource set is triggered based on a specific code point of the DCI (as mentioned above, the specific SRS resource set is the aperiodic SRS; therefore, the specific SRS resource set is triggered based on a specific code point of the DCI).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Nogami, Onggosanusi and CAO as mentioned in claim 8 and further incorporate the teaching of Onggosanusi. The motivation for doing so would have been to provide methods and apparatuses for channel state information (CSI) acquisition with downlink (DL) and uplink (UL) reference signals (RSs) which enable improvement in joint utilization between CSI-RS and SRS for DL/UL CSI acquisition (Onggosanusi, Abstract and [0107]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nogami, Onggosanusi and CAO and further in view of XIONG et al. (XIONG hereinafter referred to XIONG)  (US 2020/0245200 A1).

Regarding claim 10, the combination of Nogami, Onggosanusi and CAO teaches all the features with respect to claim 1 as outlined above. 
The combination of Nogami, Onggosanusi and CAO does not specifically teach
wherein the DCI includes SRI (SRS Resource Indicator) indicating a specific SRS resource for uplink transmission of the UE.
However, XIONG teaches (Title, RANDOM ACCESS METHOD, NETWORK NODE AND USER EQUIPMENT)
wherein the DCI includes SRI (SRS Resource Indicator) indicating a specific SRS resource for uplink transmission of the UE ([0575], BS notifies UE by placing the beam index information (e.g. Sounding Reference Signal resource indicator (SRI)) and TA information into DCI. [0599], Beam index information, that is, by which the resource index of the uplink beam can be identified, such as the SRI. Therefore, DCI includes SRI for uplink transmission).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Nogami, Onggosanusi and CAO as mentioned in claim 1 and further incorporate the teaching of XIONG. The motivation for doing so would have been to provide a random access method, a network node and a user equipment, in which the performance of the UE randomly accessing the target cell can be improved (XIONG, Abstract and [0046]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nogami, Onggosanusi and CAO in view of XIONG and further in view of Papasakellariou (US 2017/0367046 A1) (relies on filing date of provisional application no. 62/352,614 that properly supports citation) (cited in IDS).

Regarding claim 11, the combination of Nogami, Onggosanusi, CAO and XIONG teaches all the features with respect to claim 10 as outlined above. 
The combination of Nogami, Onggosanusi, CAO and XIONG does not specifically teach 
wherein the SRI is associated with a most recent SRS transmission among SRS transmissions for a SRS resource identified by the SRI.
However, Papasakellariou teaches (Title, Transmissions of physical downlink control channels in a communication system) 
wherein the SRI is associated with a most recent SRS transmission among SRS transmissions for a SRS resource identified by the SRI ([0165], DCI format A includes an UL control resource indicator field indicating a number of last slot symbols used for PUCCH or for SRS transmissions. Here, last slot symbols used for SRS transmissions is a most recent SRS transmission. [0168], DCI format A includes a SRS transmission field indicating whether or not SRS is transmitted in a slot; [0169], a DCI format A includes a SRS location field (or SRS configuration field) that indicates SCs or slot symbols in a slot used for SRS transmission. Therefore, DCI indicates SRS transmission parameters/ resources; i.e. it indicates SRI. Accordingly, DCI or broadly SRI is associated with a most recent SRS transmission).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Nogami, Onggosanusi, CAO and XIONG as mentioned in claim 10 and further incorporate the teaching of Papasakellariou. The motivation for doing so would have been to provide methods of transmitting physical downlink control channels that configure transmission and reception functionalities of user equipments and enable power savings for user equipments (Papasakellariou, [0002]).







Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Marinier et al. (Pub. No. US 2020/0145079 A1) – “SYSTEMS AND METHODS FOR BEAMFORMED UPLINK TRANSMISSION” discloses techniques that enables a UE to maintain at least one beam process for operation with multiple beams and/or points. A beam process may be established as part of a random access procedure in which resources may be provisioned in random access response messages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474